Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,559,718 to Kudo et al. (“Kudo”).
With respect to claim 1, Kudo discloses in Fig 8(B) an operational amplifier (e.g., Q1 and Q2) comprising: 
a transistor (e.g., Q1) forming an input stage; and 
an input resistor (e.g., Rin1) forming a filter together with a parasitic capacitor (e.g., parasitic Cjs1 and Rin1 form a filter according to Col. 8 ll. 54-55) of the transistor. 
With respect to claim 2, a resistance value R of the input resistor is set based on a capacitance value C of the parasitic capacitor and a target cutoff frequency fc of the filter such that R=1/(2 π  x fc x C) (e.g., equation (2) in Col. 10 shows such a relationship). 
With respect to claim 4, Fig. 8(B) discloses the following elements: a reference current setting portion (e.g., I1) configured to set a reference current of the operational amplifier; a power supply line (e.g., Vcc) laid between a power supply terminal and each of the operational amplifier (e.g., Q1 and Q2) and the reference current setting portion (e.g., I1); a ground line (e.g., GND) laid between a ground terminal and each of the operational amplifier (e.g., Q1 and Q2) and the reference current setting portion (e.g., I1); and a reference current setting line (e.g., an internal node of I1 as discussed below) laid between the operational amplifier (e.g., Q1 and Q2) and the reference current setting portion (e.g., I1 via Q1).  
With respect to claim 17, a plurality of channels (e.g., input terminals – and + in Fig. 8(B) of Kudo) of the operational amplifier are disclosed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of JP 2014-191542A (cited in IDS with an English translation).
With respect to claim 3, Kudo discloses in Fig. 8(B) a power supply line (e.g., Vdd).  Kudo fails to specifically disclose that a power supply resistor forms a filter together with a parasitic capacitor of a power supply line (e.g., Vdd).  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a filter formed of a resistor and a parasitic capacitor of a power supply line may be used in order to reduce power supply noise; an official notice of the foregoing fact is hereby taken.  For example, JP 5-102395A (cited in IDS with an English translation) discloses in Fig. 1 that a filter formed of a resistor and a parasitic capacitor (e.g., Co) of a power supply line may be used to reduce power supply noise (e.g., Paras. 10-12).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use for the power supply Vcc in the Fig. 8(B) circuit of Kudo the notoriously well-known filter formed of a resistor and a parasitic capacitor of a power supply line because such a filter would have added a benefit of reducing power supply noise.
With respect to claim 5, Fig. 8(B) of Kudo discloses the reference current setting portion (e.g., I1).  Fig. 8(B) of Kudo fails to disclose that the reference current setting portion (e.g., I1) includes a capacitor connected between the power supply line and the reference current setting line.  However, JP 2014-191542A discloses in Fig. 7 that a current source may include a capacitor connected between a power supply line (e.g., VDD) and a reference current setting line (e.g., the gate node of T1, which is electrically connected to T2 and CB), wherein the current source provides a current with less noise according to Para. 2).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use for the current source I1 in Fig. 8(B) of Kudo the current source in Fig. 7 of JP 2014-191542A because such a modification allows the current source to have less noise.
With respect to claims 6-7 and 12, JP 2014-191542A (providing the above discussed current source in Fig. 8(B) of Kudo) discloses in Fig. 7 capacitor C1.  JP 2014-191542A fails to disclose that capacitor C1 is formed of a parasitic capacitor between the power supply line VDD and a reference current setting line (e.g., the conductor line connecting the gates of T1 and T2), wherein in a plan view of the semiconductor device, the power supply line VDD and the conductor line connecting the gates of T1 and T2 are laid one above another so as to partially overlap with each other separated by an insulating layer as a dielectric body.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a capacitor may be formed of a parasitic capacitor formed of two lines (wiring layers) that overlap with each other separated by an insulating layer as a dielectric body; an official notice of the foregoing fact is hereby taken.  Thus, it would 
With respect to claims 15-16, Fig. 8(B) of Kudo as modified above fails to specifically disclose that a width of the ground line and a width of the reference current setting line are each narrower (e.g., equal to or less than half) than a width of the power supply line (e.g., Vcc).   However, such specific parameters in line widths as recited in claims 15-16 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  It is noted that the specification contains 
With respect to claim 18, Kudo discloses that the Fig. 8(B) circuit is integrated.  As to the feature that terminals – and + in Fig. 8(B) of Kudo are provided on different sides of a package, such a feature is directed to be a recitation of the intended use of the claimed invention: the package is not recited as a positive element of the claim.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the Fig. 8(B) circuit of Kudo as modified above is capable of the recited use (e.g., being used in a package wherein the external terminals for – and + in Fig. 8(B) of Kudo are provided on different sides of the package.)
With respect to claims 19-20, Kudo fails to specifically disclose that an electronic appliance in a car comprises the Fig. 8(B) differential amplifier circuit.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that an appliance in a car uses a differential amplifier circuit; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the Fig. 8(B) differential amplifier circuit of Kudo to implement the notoriously well-known use of a differential amplifier circuit in an electronic appliance .  

Allowable Subject Matter
Claims 8-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842